DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the method of Group IV with traverse, corresponding to claims 10-16, is acknowledged.  
Applicant submits that “an overwhelming majority of references relevant to withdrawn Groups I-III would likely be uncovered during a search of Group IV due to the significant overlap in structures recited in Groups I-III and a method of using those structures recited in Group IV” and concludes that there is no serious search or examination burden (remarks, p. 6).  
Withdrawing the restriction requirement in view of applicant’s traversal would require examination of not simply one additional invention but three additional inventions, and the prior art applicable to any one of the subcombinations would not likely apply to any other of the subcombinations as there is no overlap in scope, as noted in the requirement on pp. 2-3.  Additionally, “uncover[ing]” relevant references does not suggest that there is no burden to actually examining the inventions together.  Foremost, a reference merely appearing within a search string is quite different to fully considering a reference and how it specifically applies to the pending claims.  Assessing how any one reference would apply requires (1) consideration of the different statutory category to which the claims are drawn and (2) consideration of structural characteristics of each of inventions I-III which do not overlap in scope and which do not correspond to the structures employed in the method for at least 
While admittedly there is overlap among the features, the standard is whether either of (1): the method can be practiced with another and materially different apparatus or (2) the apparatus can be used to practice another and materially different method.  In this case, both conditions apply to each of Groups I-III, as explained in the requirement on pp. 3-4.  First, the elected method can (if not, in fact, must) be practiced with apparatus(es) that are materially different from each of the subcombinations, as the method specifically requires a “clot sensing element” and deploying and withdrawing a “blood clot retrieval device,” with neither element being specifically required by any of the subcombinations.  Further, introducing them to the subcombination(s) would compound burden with respect to diverse new matter considerations.  Secondly, each of the subcombinations of Groups I-III can be used to practice other and materially different methods, such as ones for sensing force absent a treatment step of retrieving a blood clot.  Therefore, conducting a patentability search for each of the subcombinations requires minimal consideration for the context in which it is intended to be used.  For example, the position/force sensing of Group I is not limited to the vasculature (even if it were recited as such), and while the electromagnetic sensing element of Group II has an inner diameter which is capable of passing a neurovascular device, this would not exclude passage of other similarly sized therapeutic devices.  Further, while not necessarily contemplated by applicant, an anchoring structure such as the device of Group III is capable of being used to mark a region of interest for examination under diagnostic imaging, e.g., to revisit a treatment site or to indicate where repeated biopsies are to be performed.  Therefore, to determine patentability of Group III, at least this diverse subset of prior art must be considered as to whether it anticipates or renders obvious the claimed structure.  Additionally, at least the Nitinol disclosed in [0041] is known to those skilled to appear within 1  Even though the materials are not presently claimed, they create potential for incorporation of additional structural features which divert from the elected treatment method of blood clot retrieval.  This finding further supports the serious examination burden asserted by the Office in the restriction requirement.
For at least the reasons noted above, the restriction requirement is deemed proper and is therefore made final.
If the method is found to be allowable and applicant incorporates a corresponding apparatus combination, with such features being necessitated by the method, claim(s) to the apparatus combination would be considered for rejoinder.  However, the rule concerning rejoinder of method and apparatus claims applies when the apparatus is elected and found to distinguish from the prior art, rather than when the method is elected as in the present case.  See explanation on p. 4 of the restriction requirement:
Where applicant elects claims directed to the product/apparatus, and all
product/apparatus claims are subsequently found allowable, withdrawn process 
claims that include all the limitations of the allowable product/apparatus claims 
should be considered for rejoinder. All claims directed to a nonelected process 
invention must include all the limitations of an allowable product/apparatus claim 
for that process invention to be rejoined.   

Since bodily targets and therapeutic actions receive different patentable weight when recited in an apparatus as compared with a method, determining that an apparatus structurally distinguishes from the prior art generally requires conducting a broader search since it must be evaluated whether apparatuses of the prior art would simply be capable of being used in the manner claimed.  See MPEP § 2114.  However, all pending claims will be considered for rejoinder prior to issuing a Notice of Allowability.
Specification
The specification is objected to for the following informalities: 1) the abstract is missing a period in its final sentence; 2) it appears that a period is missing between the first and second sentences of paragraph [0008] as numbered in applicant’s pre-grant publication, US 2019/0374128; 3) at least the abstract, [0010], [0043] refer to “a patient vascular” which is understood to be intended as “a patient’s vascular system,” as consistent with the amendments made to independent claim 10.  Applicant’s cooperation in reviewing the claims and specification to ensure that all text appears as intended is requested.2
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Claim 13 sets forth “an electromagnetic sensor” in line 3.  However, parent claim 10 introduces an electromagnetic sensor and it is unclear whether the sensor recited in claim 13 is intended to represent the same electromagnetic sensor as that introduced in the parent claim or if it is intended to 
Claim 13 additionally sets forth “the sensor” at four occurrences in each of lines 5, 6, 8 and 9.  It is unclear whether the electromagnetic sensor is intended or whether the force sensor is intended.  For this reason, the limitations are indefinite.
Further regarding claim 13, the sensor is recited in combination with generation of the position signal based on movement of the sensor, without further qualifying the sensor.  However, the position signal in parent claim 10 is associated with the force sensor, rather than with the electromagnetic sensor that is further limited in claim 13.  It is unclear if both the force sensor and the electromagnetic sensor are used for generating the position signal, or if different position signals are intended, or how both the force sensor and the electromagnetic sensor are utilized in combination to generate the position signal.  For this reason, claim 13 is further indefinite.
Claim 15 recites a step of “winding a coil around the tube.”  It is unclear whether this occurs while the device is advanced which is precedent to winding the coil, as recited in parent claim 10, or if this is intended to be performed outside of the body prior to advancing the device (given that the precedent step does not necessarily occur earlier in time than a subsequently recited step, under a broadest reasonable interpretation of a method claim).  If the coil is wound while within the patient, it is unclear what steps are taken with regard to any device that is used to perform the winding.  As best understood, this could not be performed by hand.  The claim encompasses winding while outside the body, but clarification is required since it appears that winding occurs following deploying or advancing the device to a site within the patient’s vasculature.
Claim 15 sets forth “providing a mapping signal” in line 4 and refers to “the mapping signal” in line 5.  However, parent claim 10 introduces a step of mapping and it is unclear whether the mapping signal relates to the mapping step or if it is intended to represent an alternate mapping.  As best 
The term “approximately” in claim 16 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore the degree to which the tube and the electromagnetic sensing element are the same length or the margin of difference between them which would be included or excluded by the claim language is indeterminate.
Claim 16 further recites “the electromagnetic sensing element” which lacks antecedent basis.  It is unclear whether applicant intends the clot sensing element, the electromagnetic sensor, or whether applicant intends to introduce a new element.  For this reason, the claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the 
Claims 10-12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Angel et al. (US 2013/0317425).
Regarding claims 10 and 11, Angel et al. disclose a method for detecting and retrieving a blood clot by various devices, with one shown in at least Fig. 30D incorporating a filter 604 with at least a portion used for capturing the clot.  The disclosure includes employing a method to remove the implanted device with “a large clot burden 611” present in at least a portion of the associated filter, as shown in at least Figs. 31A-C and described in [0134]-[0135].  As from the cited passage, this occurs in conjunction with advancing the implanted device through a catheter.  The catheter/introducer sheath functions as a clot sensing element (via associated clot detection wire 660 and distal looped configuration 661 which indicates that contact has been made with the clot 610, as claimed) and includes an associated lumen through which filter retrieval device 604 is deployed, as shown in Fig. 30D and described in at least [0130], in which “[t]he distal looped configuration 661 is used to detect when a clot 610 is captured in the filter 604.”  The clot detection wire is designed as a strain gauge, as in [0132], which is a force sensor.  As explained with respect to the removal procedure detailed in [0134]-[0135], the filter retrieval device 604 is withdrawn to remove the clot “instead of breaking it into small pieces which would need to be dealt with in other manners.”  Even though the disclosure does not expressly identify that the device of the embodiment of Fig. 30D is employed in the method of [0134]-[0135], based on the totality of the disclosure those skilled would understand that each of the device embodiments are contemplated for use in the alternative methods disclosed, including that for which the clot is to be removed while in the retrieval filter 604.  Notably, filter 604 is incorporated into the devices of both Fig. 30D and Figs. 31A-C which have been cited.

Further regarding claim 11, the embodiment of the primary device of Fig. 30D relied upon does not specifically include capture anchors or penetrating through the clot using a plurality of capture anchors in an advancing position and expanding the anchors into a capture position; however, in the alternate embodiment of at least Fig. 20, filter retrieval device 216 includes a plurality of capture anchors in the form of “petal-like members” 225.  The anchor members are advanced and expanded to “facilitate[...] apposition between the filter member 216 and the vascular wall” which stabilizes the filter with respect to the vascular wall at the target site, as each disclosed in [0089].  It would have been obvious to incorporate capture anchors for advancing and capturing for the reasons cited with respect to stabilization at the target site.  Those skilled would understand that the position at which the filter is stabilized would be the site of the target clot in the context of the disclosure; therefore, the act of expanding the anchors 225 will necessarily penetrate at least a portion of the clot which exists within the space occupied by the filter which is expanded to occupy the width of the vessel (i.e., 
Regarding claim 12, in an alternate embodiment, Angel details advancing a secondary device in the form of aspiration catheter 734, as in [0118].  It would have been obvious to those skilled to supplement the method of removal of the clot cited from [0134]-[0135] with aspirating the clot in order to “evacuate any remaining clot 610 that is in the vessel,” as in the cited passage.
Regarding claim 15, in an alternate embodiment, Angel details that the clot sensing can be performed with a device having a distal looped configuration 661 or “generally sinusoidal configuration,” as in [0132], which is shown wound around a tube in Fig. 30I.  See also Fig. 30J which is also referenced in the cited passage and shows an alternate configuration wound around a tube.  The marks/tabs 669 in Figs. 30I and 30J are employed for mapping; while this is not the signal associated with the mapping cited for parent claim 10, the claim recites “comprising” transitional phrasing which is open-ended and does not exclude more than one form of mapping.3  See MPEP § 2111.03 and the fact pattern in Baldwin Graphic Systems v. Siebert (Fed. Cir. 07-1262, January 15, 2008).  It would have been obvious to those skilled to provide the distal loop of the clot sensing wire 661 cited from parent claim 10 in this wound configuration in order to provide “indication of an obstruction or a clot in the filter,” via the associated mapping marks 669, as from cited [0132].
Further regarding claim 15, the embodiment described may be a tube as in cited [0132].  Insertion through “various access port[s]” is detailed with an example given as a cranial access port, which to those skilled indicates relating to the skull or cranium or at the very least in a direction toward 4

Allowable Subject Matter
Claim 13, in combination with each of the limitations prescribed by parent claim 10, is neither taught nor rendered obvious by the prior art.  Specifically, the prior art neither teaches nor fairly well suggests disposing an electromagnetic transceiver at a proximal end of the clot sensing element, disposing the electromagnetic sensor at the distal end of the clot sensing element at a first distance, disposing a spring between the transceiver and the sensor, and determining the proximal movement of the sensor based on at least one of a change in frequency and a change in power of the signal to generate a position signal based on the proximal movement of the sensor, when considered in combination with the other features recited in claim 13 and in the parent claim.  Claim 14 also distinguishes from the prior art by virtue of its dependency on claim 13.  Allowability is contingent upon resolving each of the indefiniteness issues noted herein.
The limitations recited in claim 16 in combination with those recited in parent claim 10 and intervening claim 15 are drawn to a combination of steps which patentably distinguishes from the prior art.  Specifically, the prior art neither teaches nor fairly well suggests mapping by disposing a hollow ferrite tube which is “approximately” the length of an electromagnetic sensing element, winding a coil 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to form PTOL-892.
Tomlin ‘732 is commonly owned and relates to devices and methods for retrieval of foreign bodies in the form of embolic coils and stents.  While Tomlin does not specifically contemplate using the device to retrieve the clot or embolism itself, the device has a structure similar to the claimed spring and capture anchors (see at least gripping elements 226).
Werneth ‘375 discusses deriving the relative position between sensors using electromagnetic signals based on a resolving a difference in frequency, as in [0088].  While this is performed in the context of a vascular therapy, it is not specifically associated with clot sensing or deploying a blood clot retrieval device and therefore the features of claim 13 in combination with parent claim 10 are neither taught nor fairly well suggested.
Miller ‘492 discloses retrieval of a clot in the form of a neurovascular embolus and details a typical interventional device for this context having a diameter as small as 1 Fr/0.33 mm in [0007].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793

	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraphs as numbered in applicant’s pre-grant publication, US 2019/0374128.  
        2 While the objections herein refer to applicant’s pre-grant publication for ease of citations, all amendments must be made with respect to the specification as filed.
        3 Notably, claim 15 is indefinite as to whether the mapping signal is actually associated with the mapping step recited in parent claim 10 for reasons documented herein.
        4 It is noted that even though the claim is drawn to a method, no positive step of advancing a neurovascular device is set forth and the claim is interpreted appropriately.